Citation Nr: 1707651	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  08-30 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Shatilla Shera Cairns, Attorney 


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1955 to April 1977.  He died in August 2007.  The Appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (the Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The claim has previously been before the Board in December 2012 and May 2014.  In December 2012, the Board denied the claim for service connection for the cause of the Veteran's death.  The Appellant appealed the Boards decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court vacated the Board's December 2012 decision and remanded the case to the Board for further development consistent with a July 2013 Joint Motion for Remand. 

In May 2014, the Board denied the claim for service connection for the cause of the Veteran's death after obtaining a new medical opinion.  The Appellant appealed the decision to the Court once more.  In October 2015, the Court vacated the Board's May 2014 decision and remanded the case to the Board for further development. 

The claim is before the Board, once again. 


FINDINGS OF FACT

1.  The Veteran had a history of ischemic heart disease (IHD). 

2.  The Veteran served on the ground in Vietnam. 

3.  The Veteran was presumptively exposed to herbicide agents. 

4.  The Veteran's IHD was presumptively caused by his exposure to herbicide agents. 

5.  Resolving reasonable doubt in favor of the Appellant, the Veteran's IHD materially contributed to his death. 


CONCLUSION OF LAW

The Veteran's death was caused by, or substantially or materially contributed to, by an event, injury, or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As discussed in more detail below, sufficient evidence is of record to grant the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Legal Criteria

Service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b) (2016).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310 (West 2014).

Any Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii). 

When such a veteran contracts a disease associated with exposure to herbicides under § 3.309(e), including IHD, that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307 (a)(6)(ii), the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.

With regard to IHD, if it becomes manifest to a compensable degree at any time after service, it will be presumptively considered to have been incurred in service.  38 C.F.R. § 3.307 (a)(6)(ii) (2016).  If a Veteran experiences a documented myocardial infarction, it is compensable at a 100 percent disability rate for three months following the event.  38 C.F.R. § 4.104, Diagnostic Code 7006 (2016).  



Analysis

The primary issue is whether the Veteran's service-connected disability or disabilities contributed substantially or materially to the Veteran's death; that it combined to cause death; or that it aided or lent assistance to the production of death.  The Veteran passed away on August 30, 2007.  The death certificate listed advanced pulmonary failure as the immediate cause of death, with malnutrition, cachexia, chronic obstructive pulmonary disease (COPD), and pneumonia as other significant conditions contributing to death.  

Service-Connected Disabilities

As a preliminary matter, the Board notes that at the time of the Veteran's death, he was service-connected for hypertension, hemorrhoids, and residuals of facial lacerations.  However, the claim raises the issue of whether the Veteran was entitled to service connection for IHD, as IHD was raised as a possible contributory cause of death.  The Board has concluded the Veteran was entitled to presumptive service connection for IHD based on the evidence of record.  

The Veteran's service records support that the Veteran served on the ground in Vietnam during his active service, and thus was presumptively exposed to herbicide agents.  Further the record documents the Veteran had a manifestation of IHD after his active service, namely a myocardial infarct.  In 1988 the Veteran was hospitalized and treated for this condition.  Such a manifestation warrants a 100 percent rating for three month following the event.  Under the 38 U.S.C.A. § 3.307, a compensable manifestation of IHD warrants presumptive service connection for veterans exposed to herbicide agents.  Therefore, the Veteran was entitled to service-connection for his IHD. 



Cause of Death

In determining the Veteran's cause of death, the Board has reviewed the Veteran's medical records and sought the opinions of medical experts on the Veteran's cause of death.  A summary of those opinions follows.  

The Veteran's private physician, Dr. W., wrote a letter to VA in February 2008 noting that the Veteran had long-standing severe hypertension, and it could possibly have been a contributing factor in his death.  In response to the letter, VA obtained two additional opinions.  Dr. V., a pulmonologist, opined that the Veteran's cause of death was multiple organ-system failure.  He noted eight different contributory causes of death.  These eight causes included cardiovascular collapses due to underlying severe arteriosclerotic cardiovascular disease, previous anteroseptal myocardial infarct, and refractive hypotension.  Also included was hypertensive cardiovascular disease.  

Dr. W., a cardiologist, reviewed the Veteran's records and noted that there was an extensive history of hypertension and a past myocardial infarct.  However, he noted that more recent records did not show evidence of a clinical coronary disease, and that the Veteran did not have a diagnosis of IHD from his own doctor.  Dr. W. opined that hypertension did not significantly contribute to the Veteran's death.  

In addition to the two opinions VA sought, the Appellant presented an opinion from the Veteran's VA family physician, Dr. K.  Dr. K. opined that Veteran's death was related to coronary artery disease (CAD) related to the Veteran's hypertension.  He noted the Veteran's history of congestive heart failure in 2007, and related this condition as well as the myocardial infarct to being caused by CAD.  

VA sought a third opinion to resolve the conflicting opinions in March 2014.  Dr. P. noted that the Veteran's had a history of myocardial infarction, but that his death was caused by pneumonia with pulmonary embolus.  Dr. P. also noted that while cardiac testing in the Veteran's file did not rule out IHD, the tests were essentially normal.  

VA sought a fourth opinion to determine, in part, if the Veteran had evidence of IHD and if it was more likely than not the cause of the Veteran's death or substantially or materially contributed to the Veteran's death.  Dr. L. noted the Veteran's records and stated that the Veteran's history of a myocardial infarct was evidence of IHD and stated that IHD played a definitive role in his ultimate cause of death.  Although, he noted the primary cause of death was pyogenic lobar pneumonia.  

In weighing the evidence the Board has determined the opinion of Dr. V. is the most probative.  Dr. V.'s review of the record and explanation of his opinion is the most in depth and supported in the claims file.  Further, Dr. V's opinion is the most responsive to the question at issue.  It addresses the full breadth of the service connection for death in not only evaluating the primary cause of death, but also all those factors that contributed substantially or materially, whether those factors combined to cause death; or if the factors aided or lent assistance to the production of death.  The opinion identifies the Veteran's IHD as one of the factors that contributed material in combination with the Veteran's other conditions in the production of death.  

Dr. L's opinion is afforded slightly less weight in that it is more brief in explanation and at times it appears to be slightly contradictory.  Dr. L.'s opinion focuses largely on the ultimate or primary cause of death, but does note the Veteran's history IHD and that it played a role in the Veteran's death.  The opinion seems contradictory by noting that there was no evidence of IHD.  However, that statement is in the context of relating the Veteran's hypertension to his death and determining what conditions hypertension had caused.  Ultimately, the opinion is supportive of the contention that the Veteran's IHD substantially or materially contributed to the Veteran's death. 

Dr. W.'s opinion, while thorough is afforded less weight because it is narrowly focused and relies on the conclusion of other physicians.  Dr. W.'s opinion focuses on determining the primary cause of death instead of a more broad view that would include contributory causes.  Further, when considering IHD, the Veteran relies heavily on the conclusions of other physicians and pointing to the evidence that supported those conclusions instead of drawing a conclusion based on the reading of the record alone.  Finally, the opinion recognized the myocardial infarct but not the presences of IHD, which is contradictory. 

Dr. P.'s opinion is afforded some weight.  The opinion identifies the Veteran's history of hypertension and IHD, but dismisses its role in the Veteran's death.  Dr. P. excludes these conditions because the Veteran's death was caused by pneumonia.  This opinion is too narrow and the reasoning is flawed.  The opinion only allows for the possibility of one cause of death and does not consider contributing causes.  Further, it did not provide a reasoning for why there is only one definitive cause of death for the Veteran, and thus does not support the exclusion of hypertension and IHD on that basis. 

Dr. K's opinion is afforded the least weight.  It is speculative in concluding the Veteran's cause of death was CAD.  This is primarily because the diagnosis of CAD by Dr. K. is in itself speculative.  Dr. K. concludes that CAD is present because the Veteran had a myocardial infarct and that hypertension was a risk factor for CAD.  As this does not identify a diagnosis of CAD or any criteria for CAD, it is given little probative value by the Board. 

Considering the whole record and the opinions associated with the Veteran's cause of death, the Board concludes that there is at least an approximate balance of evidence indicating the Veteran's cause of death was at least materially contributed to by his IHD.  The Veteran had IHD as documented by the record and noted by most of the opinions.  Further, when the Veteran's death was evaluated for all causes and contributions for death, IHD was found to have played a definitive role in the Veteran's death.  The opinions of Dr. V. and Dr. L. both identify the Veteran's IHD as materially contributing to the Veteran's death.  The remaining opinions do not satisfactorily overcome the strength of those two opinions when opining the Veteran's cause of death was not IHD, primarily because they are too narrowly focused on only the primary cause of death.  

Therefore, affording the Appellant the benefit of the doubt, the Veteran's service-connected IHD materially contributed to the Veteran's cause of death. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


